Citation Nr: 1419601	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-06 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a lung disorder, claimed as a disorder manifested by shortness of breath due to a partial loss of a lung and to include obstructive and restrictive respiratory diseases, as a result of the discontinuance of VA treatment on January 20, 2006; the discontinuance of VA treatment on January 21, 2006; and the failure to provide VA treatment on January 22, 2006.

2. Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for an esophageal and stomach disorder, claimed as gastroesophageal reflux disease, an eating disorder, and a disorder manifested by a partial loss of the stomach and esophagus, as a result of the discontinuance of VA treatment on January 20, 2006; the discontinuance of VA treatment on January 21, 2006; and the failure to provide VA treatment on January 22, 2006.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982. 

This matter comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The VA RO in Muskogee, Oklahoma, currently has jurisdiction over the Veteran's claims file.

In February 2012, the Veteran had a videoconference hearing before the undersigned Veterans Law Judge. 

The Board's review includes the electronic and paper records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In addition to a diagnosis of gastroesophageal reflux disease, VA treatment records show that during a March-to-April-2006 hospitalization he underwent a resection of the distal esophagus and proximal stomach.  Moreover, in addition to the claimed partial loss of lung, the April 2009 VA heart disease examination report shows diagnoses of obstructive and restrictive respiratory diseases.

The Veteran went to the Muskogee VA Medical Center on January 20, 2006, for a possible drug overdose and was released that same day on the grounds that he was stable at the time of discharge from urgent care. The appellant went to the Muskogee VA Medical Center on January 21, 2006, for abdominal pain and was released that same day on the grounds that he was stable at the time of discharge from urgent care.  He was taken to the Muskogee VA Medical Center via ambulance on January 22, 2006, for a two-day history of severe left lower quadrant abdominal pain but was not admitted.  Instead, the claimant was sent to the Muskogee Regional Medical Center for treatment where he arrived in extremis.  

He was hospitalized at that private facility from January 22, 2006, to February 17, 2006, where he underwent procedures on three different days.  The discharge diagnoses were esophageal rupture or Boerhaave syndrome, and history of withdrawal delirium.  He was then hospitalized at the Muskogee VA Medical Center from February 17, 2006, to March 1, 2006.  The discharge diagnoses were status post respiratory failure secondary to drug overdose in January 2006, status post trachea placement and removal, Boerhaave syndrome, and percutaneous endoscopic gastrostomy dependent feeding.  He was subsequently hospitalized intermittently thru June 2006 at both Muskogee and Oklahoma City VA Medical Centers.

The Veteran asserts that his current alleged disabilities are due to the discontinuance of VA treatment on January 20, 2006; the discontinuance of VA treatment on January 21, 2006; or the failure to provide VA treatment on January 22, 2006, at which time the Veteran was sent to the Muskogee Regional Medical Center for treatment.  

The April 2009 VA medical opinion did not adequately address all of the Veteran's claimed disabilities or very specific contentions as to treatment or lack of treatment on three separate days in January 2006.  The VA staff surgeon merely opined that the diagnosis and treatment of this esophageal tear was timely and that the management of this disorder was nicely handled by all the contributing health care workers.  The doctor also opined that it was unlikely that the claimed disability was caused by or aggravated by the treatment he received at the two VA medical centers and that there was no evidence of negligence or lack of skill of any of the medical professionals.  Therefore, another VA examination is necessary.

Although the RO obtained the complete hospitalization records from the Muskogee VA Medical Center, the Veteran was also hospitalized at the Oklahoma City VA Medical Center two times in 2006 and the RO did not obtain complete treatment records from that facility.  The AOJ should obtain such records. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his lung, esophageal, and stomach disorders, and obtain any identified records.  Regardless of the claimant's response, obtain all hospitalization records from the Oklahoma City VA Medical Center for the hospitalizations from March 15, to April 12, 2006; and June 8, to 16, 2006.

2.  Thereafter, the AOJ should schedule the Veteran for an examination by someone who has not already examined him and who is not affiliated with the Muskogee VA Medical Center to determine the nature and extent of his lung, esophageal, and stomach disorders.  The claims file must be made available to the examiner.  

The examiner should indicate whether the Veteran has a lung disorder manifested by shortness of breath due to a partial loss of a lung.

For any current lung disorders, to include obstructive and restrictive respiratory diseases, the examiner should provide an opinion as to whether it is "at least as likely as not" that any additional disability was caused by the discontinuance of VA treatment on January 20, 2006; the discontinuance of VA treatment on January 21, 2006; or the failure to provide VA treatment on January 22, 2006, at which time the Veteran was sent to the Muskogee Regional Medical Center for treatment.

If the examiner finds that it is "at least as likely as not" that any additional disability was caused by the discontinuance of VA treatment on January 20, 2006; the discontinuance of VA treatment on January 21, 2006; or the failure to provide VA treatment on January 22, 2006, at which time the Veteran was sent to the Muskogee Regional Medical Center for treatment, the examiner should provide an opinion as to whether it is "at least as likely as not" (i) that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in discontinuing treatment on January 20, 2006; discontinuing treatment on January 21, 2006; or failing to provide treatment on January 22, 2006; or (ii) that the current lung disorder resulting from discontinuance of VA treatment on January 20, 2006; the discontinuance of VA treatment on January 21, 2006; or the failure to provide VA treatment on January 22, 2006; was an event not reasonably foreseeable.

The examiner should indicate whether the Veteran has an eating disorder and whether he has disorder manifested by a partial loss of the stomach and esophagus, to include the resection of the distal esophagus and proximal stomach performed on March 28, 2006.

For any current esophageal or stomach disorders, to include gastroesophageal reflux diseases the examiner should provide an opinion as to whether it is "at least as likely as not" that any additional disability was caused by the discontinuance of VA treatment on January 20, 2006; the discontinuance of VA treatment on January 21, 2006; or the failure to provide VA treatment on January 22, 2006, at which time the Veteran was sent to the Muskogee Regional Medical Center for treatment.

If the examiner finds that it is "at least as likely as not" that any additional disability was caused by the discontinuance of VA treatment on January 20, 2006; the discontinuance of VA treatment on January 21, 2006; or the failure to provide VA treatment on January 22, 2006, at which time the Veteran was sent to the Muskogee Regional Medical Center for treatment, the examiner should provide an opinion as to whether it is "at least as likely as not" (i) that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in discontinuing treatment on January 20, 2006; discontinuing treatment on January 21, 2006; or failing to provide treatment on January 22, 2006; or (ii) that the current esophageal or stomach disorder resulting from discontinuance of VA treatment on January 20, 2006; the discontinuance of VA treatment on January 21, 2006; or the failure to provide VA treatment on January 22, 2006; was an event not reasonably foreseeable.

A complete rationale for any opinion offered must be provided.

3.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



